541 S.E.2d 148 (1999)
351 N.C. 107
Suzanne M. LORINOVICH and husband David A. Lorinovich
v.
K MART CORPORATION.
No. 417P99.
Supreme Court of North Carolina.
November 4, 1999.
Allen C. Smith, Charlotte, for K Mart.
Richard F. Harris, III, for Lorinovich, Susan et al.
Prior report: 134 N.C.App. 158, 516 S.E.2d 643.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th day of November 1999."